Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 2–21 have been submitted for examination.  
Claims 2, 4–9, and 11–21 have been examined and rejected. 
Claims 3 and 10 are objected to. 

Response to Remarks
Applicant’s arguments, see Remarks, filed October 4, 2021 with respect to the 35 USC § 103 rejection(s) have been fully considered and are persuasive.  The 35 USC § 103 rejection(s) of claims 2–21 have been withdrawn. 
Applicant failed to argue the extant nonstatutory double patenting rejection of claims 2, 4–9, and 11–21. The nonstatutory double patenting rejection of claims 2, 4–9, and 11–21 is updated as  necessitated by amendment, but otherwise maintained. See rejection below. 

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2, 4–9, and 11–21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,868,620.
Claims 2 and 4–8.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,620 in view of Winograd et al. (US 2016/0182973). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of limitation “memory; and at least one processor to execute computer readable instructions to:” in the instant claim. See the table below:
US 17/121,303  Claim 2
US 10,868,620 Claim 1
An apparatus comprising: 
An apparatus, comprising: 
memory; and at least one processor to execute computer readable instructions to:

determine whether watermark coverage of a first media segment satisfies a dropout constraint, 
a segment analyzer to determine whether watermark coverage of a first media segment satisfies a dropout constraint, 
the first media segment corresponding to a first monitored time interval of a media source feed, the first media segment having corresponding first media signatures;
the first media segment corresponding to a first monitoring time interval of a media source feed; a signature hasher to hash first media signatures associated with the first media segment to generate corresponding first hashed signatures,
in response to a determination that the watermark coverage of the first media segment does not satisfy a dropout constraint, generate first reference data for the first media segment,
the signature hasher to hash the first media signatures to generate the first hashed signatures when the watermark coverage of the first media segment does not satisfy the dropout constraint but not when the watermark coverage of the first media segment does satisfy the dropout constraint; and
the first reference data including first hashed signatures and the first media signatures, the first 


generate second reference data for the first media segment when the watermark coverage of the first media segment does satisfy the dropout constraint, the second reference data including the first media signatures but not including the first hashed signatures.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation “memory; and at least one processor to execute computer readable instructions to:” in the apparatus of the conflicting patent claim, since the apparatus taught by Winograd includes “a device that includes a processor and a memory including processor-executable code”, as taught by Winograd (¶ [0152]).    

Instant claims 4–8 recite similar claim limitations as respective patented claims 2–3 & 5–7. Although the claims at issue are not identical, they are not patentably distinct from each other. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1). 

Claims 9 and 11–15.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,620 in view of Winograd et al. (US 2016/0182973). See the table below:
US 17/121,303  Claim 9
US 10,868,620 Claim 1
An apparatus comprising: 
An apparatus, comprising: 
means for determining whether watermark coverage of a first media segment satisfies a dropout constraint,
a segment analyzer to determine whether watermark coverage of a first media segment satisfies a dropout constraint, 
the first media segment corresponding to a first monitored time interval of a media source feed, the first media segment having corresponding first media signatures; and
the first media segment corresponding to a first monitoring time interval of a media source feed; a signature hasher to hash first media signatures associated with the first media segment to generate corresponding first hashed signatures,
means for generating reference data, the means for generating reference data to: in response to a determination that the watermark coverage of the first media segment does not satisfy a dropout constraint, generate first reference data for the first media segment,
the signature hasher to hash the first media signatures to generate the first hashed signatures when the watermark coverage of the first media segment does not satisfy the dropout constraint but not when the watermark coverage of the first media segment does satisfy the dropout constraint; and
the first reference data including first hashed signatures and the first media signatures, the first hashed signatures generated from the first media signatures; and
a reference storer to: generate first reference data for the first media segment when the watermark coverage of the first media segment does not satisfy the dropout constraint, the first reference data including the first hashed signatures and the first media signatures; and
In response to a determination that the watermark coverage of the first media segment satisfies the dropout constraint, generate second reference data for the first media segment without generating the first hashed signatures, the second reference data including the first media signatures.
generate second reference data for the first media segment when the watermark coverage of the first media segment does satisfy the dropout constraint, the second reference data including the first media signatures but not including the first hashed signatures.


Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, 

Instant claims 11–15 recite similar claim limitations as respective patented claims 9–10 & 12–14. Although the claims at issue are not identical, they are not patentably distinct from each other. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1). 

Claims 16–21.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,868,620 in view of Winograd et al. (US 2016/0182973). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of limitation “instructions which, when executed, cause at least one processor to at least:” in the instant claim. See the table below:
US 17/121,303  Claim 16
US 10,868,620 Claim 15
At least one non-transitory computer readable storage medium comprising 
An apparatus, comprising: 
instructions which, when executed, cause at least one processor to at least: 

determine whether watermark coverage of a first media segment satisfies a dropout constraint, 
a segment analyzer to determine whether watermark coverage of a first media segment satisfies a dropout constraint, 
the first media segment corresponding to a first monitored time interval of a media source feed, the first media segment having corresponding first media signatures; 
the first media segment corresponding to a first monitoring time interval of a media source feed; a signature hasher to hash first media signatures associated with the first media segment to generate corresponding first hashed signatures,
in response to a determination that the watermark coverage of the first media segment does not satisfy a dropout constraint, generate first reference data for the first media segment, 
the signature hasher to hash the first media signatures to generate the first hashed signatures when the watermark coverage of the first media segment does not satisfy the dropout constraint but not when the watermark coverage of the first media segment does satisfy the dropout constraint; and
the first reference data including first hashed signatures and the first media signatures, the first hashed signatures generated from the first media signatures; and 
a reference storer to: generate first reference data for the first media segment when the watermark coverage of the first media segment does not satisfy the dropout constraint, the first reference data including the first hashed signatures and the first media signatures; and
in response to a determination that the watermark coverage of the first media segment satisfies the dropout constraint, generate second reference data for the first media segment, the second reference data including the first media signatures but not including the first hashed signatures.
generate second reference data for the first media segment when the watermark coverage of the first media segment does satisfy the dropout constraint, the second reference data including the first media signatures but not including the first hashed signatures.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation “instructions which, when executed, cause at least one processor to at least:” in the apparatus of the conflicting patent claim, since the apparatus taught by Winograd includes “a device that includes a processor and a memory including processor-executable code”, as taught by Winograd (¶ [0152]).    

Instant claims 17–21 recite similar claim limitations as respective patented claims 16–17 & 18–20. Although the claims at issue are not identical, they are not patentably distinct from each other. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 9 introduces the following limitations:
i: “means for determining”
ii: “means for generating”
and claim 10 further introduces:
iii: “means for hashing” 
and claim 14 still further introduces:
	iv: “means for obtaining”
the above noted limitations use the term “means” modified by functional language and linked by the transition word “for” and will be interpreted in accordance with 35 U.S.C. 112(f).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679. The examiner can normally be reached Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426